Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The opening sentence recite “The present disclosure provides a wafer test system and methods thereof” is improper.
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 and claim 13 recites “wherein the automated assessment performed by the probe mark assessment subsystem determines whether a distance from the probe mark to a border of the test pads is within a second threshold value.” The meaning of the language “determines whether a distance from the probe mark to a border of the test pads is within a second threshold value” is unclear. Because claim 3 and claim 13 does not recite a first threshold value. And claim 3 depends on claim 1 and claim 13 depends on claim 11 and claims 1 and 11 do not disclose “a first threshold value.” Therefore the limitation “second threshold value” is not clear. It could be any threshold value. If the reference has one threshold value and that threshold value could considered as a second threshold value”. Therefore the claim language is not clear
 For purposes of the present examination the limitation “a second threshold value” is construed to mean as any threshold value and only one threshold value can be considered as a “second threshold value”.  Clarification is required so that the scope of the claim is clear.  


 For purposes of the present examination the limitation “a third threshold value” is construed to mean as any threshold value and only one threshold value can be considered as a “third threshold value”.  Clarification is required so that the scope of the claim is clear.  

Claim 5 and claim 15 recites “wherein the automated assessment performed by the probe mark assessment subsystem determines whether a quantity of the probe mark is less than a fourth threshold value.” The meaning of the language “determines whether a quantity of the probe mark is less than a fourth threshold value” is unclear. Because claim 5 and claim 15 do not recite a first, a second and a third threshold value. And claim 5 depends on claim 1 and claim 15 depends on claim 11 and claims 1 and 11 do not disclose “a first threshold value” and “a second threshold value” and “a third threshold value”. Therefore the limitation “fourth threshold value” is not clear. It could be any threshold value. If the reference has one threshold value and that threshold value could considered as a fourth threshold value”. Therefore the claim language is not clear


Claim 9 and claim 19 recites “wherein the test result distribution subsystem delivers the report of the probe mark assessment result by electronic mail”. The meaning of the language “electronic mail” is unclear. Claim does not recite any electronic mail. Electronic mail is not clear from the claim. Is it by displaying the result as to display the result it uses electronic device or by an operator who uses some electronic devices to deliver the report. Therefore the claim language is not clear
 For purposes of the present examination the limitation “electronic mail” is construed to mean any way of displaying the result by electronic device or by the operator.  Clarification is required so that the scope of the claim is clear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (Hereinafter “Saitoh”) in the US Patent Number US 5644245 A (Figure 12-18 of Saitoh in view of Figure 19-21 of Saitoh).

Regarding claim 1, Saitoh teaches a test system of a wafer [W] in Figure 12 (a probe apparatus for continuously inspecting electrical characteristics of a microelectronic element formed on a substrate and having a plurality of pads; Column 2 Line 57-60; A probe apparatus 10 shown in FIG. 12 has an arrangement almost the same as that of the probe apparatus shown in FIG. 1; Column 12 Line 42-44; The probe apparatus 10 has a wafer chuck 12 on which the semiconductor wafer W to be subjected to this inspection is placed; Column 4 Line 62-64), comprising:
a probe apparatus [10] (A probe apparatus 10 will be described. As is known, the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W; Column 4 Line 59-62) comprising 
a probe card [14] (a probe card 14 having probe needles 14A; Column 4 Line 65), and 
a camera [18] (An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed; Column 5 Line 12-15), wherein 
the probe card [14] comprises one or more probe pins [14A] (a probe card 14 having probe needles 14A; Column 4 Line 65) for contacting one or more test pads on a device under test (DUT) in the wafer [W] (the probe apparatus 10 is used for inspecting the electrical Column 4 Line 60-62; a probe card 14 having probe needles 14A that can be brought into contact with the electrode pads of the integrated circuit chip on the semiconductor wafer; Column 4 Line 65-67; The probe card 14 has the probe needles 14A corresponding in number to the electrode pads of the integrated circuit chip; Column 5 Line 9-11), and 
the camera [18] captures an image of the test pads after the test pads have been contacted by the probe pins [14A] (an image sensor 18 has a function of recognizing the position information of the electrode pads of an integrated circuit chip and a function of confirming the contact state between probe needles 14A and the electrode pads; Column 12 Line 48-52);
a data server [120] in Figure 3 (calculator 122, interpolating circuit 124, area comparator 126 and decision circuit 128 and memory 132  as the data server), wherein the probe apparatus [10] uploads the image of the test pads to the data server [122] (The image sensor 18 detects the positions and sizes of the thus-formed needle marks within the corresponding electrode pads, and outputs the needle mark information to a decision processing unit 120; Column 12 Line 58-62; The decision processing unit 120 has, as shown in FIG. 13, a calculator 122 for receiving an output from the image sensor 18; Column 12 Line 63-65);
an automation subsystem [124] (Interpolating circuit 124 as the automation subsystem) obtaining an image specification from the probe apparatus [10] and triggering an automated assessment of a probe mark in the image of the test pads (The interpolating circuit 124 has a function of obtaining the area and area centroid in the calculator 122 by interpolating, when the needle mark formed on the electrode pad is partly lost as an output of the Column 13 Line 14-19); and
a probe mark assessment subsystem [126+128] (The area comparator 126 and decision circuit 128 as the probe mark assessment subsystem) for performing the automated assessment of the probe mark in the image of the test pads (The area comparator 126 has a function of storing in advance the position information of the area and area centroid of the needle mark formed on the electrode pad in a normal state, and comparing the stored information with the actual area and area centroid of the needle mark obtained after inspection; Column 13 Line 19-25), wherein the probe mark assessment subsystem downloads the image of the test pads from the data server [122] and performs an image-processing operation to obtain a probe mark assessment result (The decision circuit 128 has a function of deciding the formation state of the needle mark of the chip which has been actually subjected to inspection, in other words, deciding whether the contact state between the probe needle and the electrode pad is good or bad; Column 13 Line 25-29), and 
the automation subsystem [124] determine if the probe mark assessment result indicates a probe test failure (whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; In this manner, according to the present invention, whether the contact state between the probe needle and the pad is good or bad can be determined almost automatically; Column 17 Line 23-25).. 

However Saitoh teaches in Figure 19-21, 
a tester [13] (Test head 313 as the tester as it outputs an electrical signal to the chip as the DUT) (A test head 313 to be electrically connected to the respective probe needles 311 is loaded and supported on the upper side of the probe card 310 through a contact ring 312; Column 17 Line 51-53), 
wherein the tester [313] provides an electrical signal to test the DUT (While the probe needles 311 are in contact with the electrode pads of the chip on the wafer W, the test head 313 outputs a predetermined electric signal to the chip through the probe needles 311 and receives a signal returned from the chip, thereby performing measurement and inspection (quality check of a product) of the electrical characteristics of the chip; Column 17 Line 54-60), and 
the automation subsystem stops the probe apparatus if the probe mark assessment result indicates a probe test failure (As the result of the inspection of the needle mark on the electrode pad P of the first chip T, if the position of a needle mark N is outside the allowable range H, as indicated by an alternate long-and-short-dash line in FIG. 24A, it is determined that the probe needle 311 will contact the passivation edge E around the electrode pad P to cause a needle mark trouble, e.g., a crack K. An alarm is generated, and the progress of the probe inspection is stopped; Column 21 Line 55-62; Figure 21). The purpose of doing so is to check occurrence of needle displacement from the electrode pad of the chip during probe inspection at an early stage, to prevent formation of a defective chip due to a needle mark trouble, to improve 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in Figure 12-18 in view of Saitoh in Figure 19-21, because Saitoh in Figure 19-21 teaches to include a tester and to stop the probe apparatus if the probe mark assessment result indicates a probe test failure can check occurrence of needle displacement from the electrode pad of the chip during probe inspection at an early stage, prevents formation of a defective chip due to a needle mark trouble, improves the manufacturing yield and omits a cumbersome needle mark inspecting operation after probe inspection (Column 22 Line 12-18). 

Regarding claim 2, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether a distance from the probe mark to a border of the test pads is within a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the distance from the probe mark to the border of the test pads is within the first threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads).

Regarding claim 3, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether a distance from the probe mark to a border of the test pads is within a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the distance from the probe mark to the border of the test pads is within the second threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Claim does not recite any first threshold value and claim just recites second threshold value. And therefore any threshold value can be considered as the second threshold value because claim 3 depends on claim 1 and claim 1 does not recite first threshold value; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads; see column 15).


Regarding claim 4, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether an area of the probe mark is greater than a third threshold value, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value (as shown in FIG. 6. More specifically, Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and claim just recites third threshold value. And therefore any threshold value can be considered as the third threshold value because claim 4 depends on claim 1 and claim 1 does not recite first and second threshold values; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the area of the test pads; See Column 15 also).


Regarding claim 5, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether a quantity of the probe mark is less than a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the fourth threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and third threshold value and claim just recites third threshold value. And therefore any threshold value can be considered as the fourth threshold value because claim 5 depends on claim 1 and claim 1 does not recite first and second and third threshold values; Column 15).


Regarding claim 6, Saitoh teaches a test system, wherein 
the automation subsystem stops the probe apparatus if the probe mark failure is indicated by the probe mark assessment result within a predetermined time limit (if the displacement amount falls outside the predetermined range, an alarm is generated to urge the operator to perform, e.g., exchange of the probe card. If the displacement amount falls within the predetermined range, the pad position information may be corrected, a virtual needle mark may be formed again, and whether or not the displacement amount falls within the predetermined range may be checked in step 110. Alternatively, the steps of correcting the pad position information and checking the displacement amount may be performed a predetermined number of times; Column 8 Line 28-39; the steps of correcting from the failure is dependent on a predetermined number of times which is the predetermined time limit).




Regarding claim 7, Saitoh teaches a test system, wherein
the probe mark assessment subsystem [128] uploads an analyzed image of the test pads to the data server (The memory 132 connected to the controller 130 stores the position and area of the needle mark obtained when normal needle mark formation is performed, and also the position and area of the needle mark output to the controller 130 through the decision circuit 128. The position and area of the needle mark output from the controller 130 through the decision circuit 128 are temporarily stored in the memory 132 as the result of the previous inspection when needle mark inspection is performed a plurality of number of times; Column 13 Line 31-40; Memory 132 uploads the image when the normal needle mark is performed).

Regarding claim 8, Saitoh teaches a test system, wherein 
the test system further comprises a test result distribution subsystem [134] for delivering a report of the probe mark assessment result (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results).

Regarding claim 9, Saitoh teaches a test system, wherein 
the test result distribution subsystem delivers the report of the probe mark assessment result by electronic mail (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results and display is an electronic equipment).
Regarding claim 10, Saitoh teaches a test system, wherein 
the test system further comprises an error-monitoring subsystem receiving an error code information and a lot control information from the automation subsystem, wherein the automation subsystem determines the error code information and the lot control information from the probe mark assessment result received from the probe mark assessment subsystem (If an auto-focus operation cannot be performed, the camera is focused on the needle point of the probe needle 14A corresponding to the reference pad by a manual operation of the operator (step 106). Even when it is determined that auto-focus is completed, visual recognition is preferably made by the operator. Then, an operation error in that the needle Column 7 Line 34-45; error display is the error monitoring subsystem which control and produce error code to change the probe card automatically).

Regarding claim 11, Saitoh teaches a method for testing a wafer [W] in Figure 12 (a probe apparatus for continuously inspecting electrical characteristics of a microelectronic element formed on a substrate and having a plurality of pads; Column 2 Line 57-60; A probe apparatus 10 shown in FIG. 12 has an arrangement almost the same as that of the probe apparatus shown in FIG. 1; Column 12 Line 42-44; The probe apparatus 10 has a wafer chuck 12 on which the semiconductor wafer W to be subjected to this inspection is placed; Column 4 Line 62-64), comprising:
capturing, by a camera [18] (An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed; Column 5 Line 12-15) in a probe apparatus [10] (A probe apparatus 10 will be described. As is known, the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W; Column 4 Line 59-62) an image of one or more test pads [14A] (a probe card 14 having probe needles 14A; Column 4 Line 65)  on a device under test (DUT) in the wafer [W] after the test pads have been contacted by one or more probe pins [14A] (an image sensor 18 has a function of recognizing the position information of the electrode pads of an integrated circuit chip and a function of confirming the contact state between probe needles Column 12 Line 48-52) of the probe apparatus [10] (the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W.; Column 4 Line 60-62; a probe card 14 having probe needles 14A that can be brought into contact with the electrode pads of the integrated circuit chip on the semiconductor wafer; Column 4 Line 65-67; The probe card 14 has the probe needles 14A corresponding in number to the electrode pads of the integrated circuit chip; Column 5 Line 9-11);
uploading the image of the test pads to a data server [120] in Figure 3 (calculator 122, interpolating circuit 124, area comparator 126 and decision circuit 128 and memory 132  as the data server) (The image sensor 18 detects the positions and sizes of the thus-formed needle marks within the corresponding electrode pads, and outputs the needle mark information to a decision processing unit 120; Column 12 Line 58-62; The decision processing unit 120 has, as shown in FIG. 13, a calculator 122 for receiving an output from the image sensor 18; Column 12 Line 63-65);
obtaining, by an automation subsystem[124] (Interpolating circuit 124 as the automation subsystem), an image specification from the probe apparatus [10] and triggering an automated assessment of a probe mark in the image of the test pads (The interpolating circuit 124 has a function of obtaining the area and area centroid in the calculator 122 by interpolating, when the needle mark formed on the electrode pad is partly lost as an output of the image sensor 18, this lost part in accordance with, e.g., the pattern recognition technique; Column 13 Line 14-19); 
performing, by a probe mark assessment subsystem [126+128] (The area comparator 126 and decision circuit 128 as the probe mark assessment subsystem) for performing the automated assessment of the probe mark in the image of the test pads (The area comparator 126 has a function of storing in advance the position information of the area and area centroid of the needle mark formed on the electrode pad in a normal state, and comparing the stored information with the actual area and area centroid of the needle mark obtained after inspection; Column 13 Line 19-25), wherein the probe mark assessment subsystem downloads the image of the test pads from the data server [122] and performs an image-processing operation to obtain a probe mark assessment result (The decision circuit 128 has a function of deciding the formation state of the needle mark of the chip which has been actually subjected to inspection, in other words, deciding whether the contact state between the probe needle and the electrode pad is good or bad; Column 13 Line 25-29), and 
determining, by the automation subsystem [124], the probe apparatus if the probe mark assessment result indicates a probe test failure (whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; In this manner, according to the present invention, whether the contact state between the probe needle and the pad is good or bad can be determined almost automatically; Column 17 Line 23-25). 
Saitoh in Figure 12-18 fails to teach that stopping, by the automation subsystem, the probe apparatus if the probe mark assessment result indicates a probe test failure.
However Saitoh teaches in Figure 19-21, 
stopping, by the automation subsystem, the probe apparatus if the probe mark assessment result indicates a probe test failure (As the result of the inspection of the needle mark on the electrode pad P of the first chip T, if the position of a needle mark N is outside the allowable range H, as indicated by an alternate long-and-short-dash line in FIG. 24A, it is determined that the probe needle 311 will contact the passivation edge E around the electrode pad P to cause a needle mark trouble, e.g., a crack K. An alarm is generated, and the progress of the probe inspection is stopped; Column 21 Line 55-62; Figure 21). The purpose of doing so is to check occurrence of needle displacement from the electrode pad of the chip during probe inspection at an early stage, to prevent formation of a defective chip due to a needle mark trouble, to improve the manufacturing yield and to omit a cumbersome needle mark inspecting operation after probe inspection. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in Figure 12-18 in view of Saitoh in Figure 19-21, because Saitoh in Figure 19-21 teaches to stop the probe apparatus if the probe mark assessment result indicates a probe test failure can check occurrence of needle displacement from the electrode pad of the chip during probe inspection at an early stage, prevents formation of a defective chip due to a needle mark trouble, improves the manufacturing yield and omits a cumbersome needle mark inspecting operation after probe inspection (Column 22 Line 12-18). 


Regarding claim 12, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether a distance from the probe mark to a border of the test pads is within a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the distance from the probe mark to the border of the test pads is within the first threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the first threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined 


Regarding claim 13, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether a distance from the probe mark to a border of the test pads is within a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the distance from the probe mark to the border of the test pads is within the second threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the second threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a Figure 18 step 211; Column 16 Line 38-45; Claim does not recite any first threshold value and claim just recites second threshold value. And therefore any threshold value can be considered as the second threshold value because claim 3 depends on claim 1 and claim 1 does not recite first threshold value; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads).

Regarding claim 14, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether an area of the probe mark is greater than a third threshold value, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and claim just recites third threshold value. And therefore any threshold value can be considered as the third threshold value because claim 4 depends on claim 1 and claim 1 does not recite first and second threshold values; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the area of the test pads).



Regarding claim 15, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem determines whether a quantity of the probe mark is less than a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and third threshold value and claim just recites third threshold value. And therefore any threshold value can be considered as the fourth threshold value because claim 5 depends on claim 1 and claim 1 does not recite first and second and third threshold values).


Regarding claim 16, Saitoh teaches a method, wherein 
the probe apparatus is stopped by the automation subsystem if the probe mark failure is indicated by the probe mark assessment result within a predetermined time limit (if the displacement amount falls outside the predetermined range, an alarm is generated to urge the operator to perform, e.g., exchange of the probe card. If the displacement amount falls within the predetermined range, the pad position information may be corrected, a virtual needle mark Column 8 Line 28-39; the steps of correcting from the failure is dependent on a predetermined number of times which is the predetermined time limit).


Regarding claim 17, Saitoh teaches a method, wherein
further comprising uploading, by the probe mark assessment subsystem, an analyzed image of the test pads to the data server (The memory 132 connected to the controller 130 stores the position and area of the needle mark obtained when normal needle mark formation is performed, and also the position and area of the needle mark output to the controller 130 through the decision circuit 128. The position and area of the needle mark output from the controller 130 through the decision circuit 128 are temporarily stored in the memory 132 as the result of the previous inspection when needle mark inspection is performed a plurality of number of times; Column 13 Line 31-40; Memory 132 uploads the image when the normal needle mark is performed).

Regarding claim 18, Saitoh teaches a method, wherein 
further comprising delivering, by a test result distribution subsystem, a report of the probe mark assessment result (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results).

Regarding claim 19, Saitoh teaches a method, wherein
 the test result distribution subsystem delivers the report of the probe mark assessment result by electronic mail (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results and display is an electronic equipment).

Regarding claim 20, Saitoh teaches a method, wherein 
further comprising receiving, by an error-monitoring subsystem, an error code information and a lot control information from the automation subsystem, wherein the automation subsystem determines the error code information and the lot control information from the probe mark assessment result received from the probe mark assessment subsystem (If an auto-focus operation cannot be performed, the camera is focused on the needle point of the probe needle 14A corresponding to the reference pad by a manual operation of the operator (step 106). Even when it is determined that auto-focus is completed, visual recognition is preferably made by the operator. Then, an operation error in that the needle point of the probe needle 14A is not in focus but another portion is in focus can be avoided. When a manual focus operation cannot be performed, it is determined that the probe needle is abnormal, and an error display is performed (step 106B). In this case, the probe card may be automatically exchanged; Column 7 Line 34-45; error display is the error monitoring subsystem which control and produce error code to change the probe card automatically).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chaya et al. (US 20040081349 A1) discloses, “Probe mark reading device and probe mark reading method-FIG. 1 is a block view showing a configuration for a probe mark reading device. The probe mark reading device for reading probe marks formed on electrode pads of semiconductor chips contained on a semiconductor wafer 90 comprises a CCD camera 20 for taking images of the semiconductor wafer 90, an optical unit 21 for optically enlarging an image of a location to be photographed by the CCD camera 20, a light source 30 for illuminating the location to be photographed by the CCD camera 20, an X-Y stage 40 including a mounting table mounted with the semiconductor wafer 90 and being capable of changing a position to be photographed by the CCD camera 20 by moving the mounting table in an X-direction and a Y-direction, and a computer 10 for controlling the above. It is taken that there is no light source other than the light source 30 (Paragraph [0088]). The optical unit 21 forms an optically enlarged (enlarged by ten to twenty times in this case) image of a prescribed portion of the semiconductor wafer 90 at the CCD camera 20 using one or more built-in lenses. The optical unit 21 may be omitted if the resolution of the CCD camera 20 is sufficiently high (Paragraph [0090]).-However Chaya does not disclose a probe mark assessment subsystem for performing the automated assessment of the probe mark in the image of the test pads, wherein the probe mark assessment subsystem downloads the image of the test pads from the data server and performs an image-processing operation to obtain a probe mark assessment result, and the automation subsystem stops the probe apparatus if the probe mark assessment result indicates a probe test failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       
/NASIMA MONSUR/Primary Examiner, Art Unit 2866